STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re K. C. SCRUGGS, Minor.                                          January 10, 2017

                                                                     No. 332542
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 16-521761-NA


Before: SERVITTO, P.J., and MARKEY and STEPHENS, JJ.

PER CURIAM.

        Respondent appeals as of right the order terminating her parental rights to the minor child
under MCL 712A.19b(3)(b)(i) (parent’s act caused physical injury or physical or sexual abuse to
child); (g) (parent failed to provide proper care and custody); (j) (reasonable likelihood that child
will be harmed if returned to parent); and (k)(ix) (parent sexually abused the child). We affirm.

        The trial court must find the existence of at least one statutory ground for termination by
clear and convincing evidence. In re Moss, 301 Mich. App. 76, 80; 836 NW2d 182 (2013). If the
trial court determines that clear and convincing evidence supports a statutory ground for
termination, the trial court shall order termination of parental rights if the court also finds by a
preponderance of the evidence that termination of parental rights is in the best interests of the
child. MCL 712A.19b(5); In re Moss, 301 Mich. App. at 90; In re Jones, 286 Mich. App. 126, 129;
777 NW2d 728 (2009). “This Court reviews for clear error the trial court’s factual findings and
ultimate determinations on the statutory grounds for termination.” In re White, 303 Mich. App.
701, 709; 846 NW2d 61 (2014). This Court also reviews for clear error the trial court’s best-
interest determination. Id. at 713.

         Termination of respondent’s parental rights was proper under MCL 712A.19b(3)(b)(i),
(g), (j), and (k)(ix). Respondent admitted to sexually abusing the two-week-old child by twice
placing his penis in her mouth. Furthermore, respondent’s mental health issues prevented her
from being able to provide proper care of the child. Respondent was diagnosed with
schizoaffective disorder, bipolar disorder, and obsessive-compulsive disorder (OCD).
Respondent’s mental health issues dated back to when she was 16 years old and were serious
enough to require at least six hospitalizations. Respondent argues that she was now stable and
taking medication. Although she was unable to take prescribed psychiatric medication while she
was pregnant with the child, the evidence showed that she was prescribed Seroquel right after the
child was born but was not taking it as directed when she sexually assaulted the baby because it
made her “woozy.” This was not the first time respondent had stopped taking prescribed

                                                -1-
medication. In the past she experienced suicidal ideation when she stopped taking prescribed
medication. Thus, although she may have achieved more stability once she began taking
medication again, her stability was not reliable given her history of taking herself off prescribed
medication. Moreover, her low affect at the time she was interviewed by the caseworker
suggested that her mental stability was still questionable even though she was receiving mental
health treatment.

       Respondent was also repeatedly inconsistent about her desire to parent the child. The
testimony showed that shortly after respondent sexually assaulted her son and called for help, she
was found throwing away his baby supplies and stated that she could not care for him any longer.

        Respondent argues that the harm in this case was insufficient to constitute aggravating
circumstances because there was no injury to the child other than a speculative future injury, and
she could overcome her bad judgment. This argument is unpersuasive. Respondent’s sexual
assault on the child could have caused him emotional harm. “Harm” for purposes of MCL
712A.19b(3)(j) includes not only physical harm, but emotional harm as well. In re Hudson, 294
Mich. App. 261, 268; 817 NW2d 115 (2011). Moreover, respondent’s treatment of the child is
indicative of how she will treat him in the future. The fact that respondent sexually assaulted
him more than once shows the severity of her issues.

        Respondent also contends that she should have been afforded reasonable efforts at
reunification. “Generally, when a child is removed from the parents’ custody, the petitioner is
required to make reasonable efforts to rectify the conditions that caused the child’s removal by
adopting a service plan.” In re HRC, 286 Mich. App. 444, 462; 781 NW2d 105 (2009); see also
MCL 712A.18f. However, petitioner is not required to provide reunification efforts when the
parent sexually abused that child. In re HRC, 286 Mich. App. at 463; see also MCL 722.638(1)
and (2). Accordingly, petitioner was not required to provide respondent with reunification
efforts as she claims.

        Finally, respondent argues that the trial court erred in its best-interest finding. This claim
is unpersuasive. The trial court specifically found that respondent struggled with mental health
issues for the past 11 years and had been unable to achieve significant stability. The record
shows that respondent admitted that she sexually abused her son and it was not in the child’s best
interests to be raised by a caregiver who might abuse him. Respondent argues that the child’s
placement with a family member should have negated the need for petitioner to file for
permanent custody as a child’s placement with relatives weighs against termination. The trial
court is required to “explicitly address each child’s placement with relatives at the time of the
termination hearing if applicable.” In re Olive/Metts, Minors, 297 Mich. App. 35, 44; 823 NW2d
144 (2012). Here the trial court explicitly found that termination of respondent’s parental rights
was appropriate even though the child was placed with a relative. The trial court found that the
risk of harm was too high to work toward reunification even though there was a relative
placement.

       Respondent also argues that the trial court did not adequately consider and weigh the
bond between herself and the child. This argument is unsupported by the record. The testimony
showed that there was not a strong bond between respondent and the child, who was removed
from respondent’s care when he was two weeks old. Regardless, even if there was a strong

                                                 -2-
bond, no bond would be more important than the child’s emotional and physical safety. Thus,
the trial court did not clearly err in its best-interest determination.

      Affirmed.



                                                       /s/ Deborah A. Servitto
                                                       /s/ Jane E. Markey
                                                       /s/ Cynthia Diane Stephens




                                            -3-